 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
        l UNITED STATES OF AIV~RICA,
 9
10                                 Plaintiff,        CASE NO. ~ q --~(,(~ _X3'7
                            v.
12                                                    QRDER 4F DETENTIQN
13 CI~,3~
    =    PI,~-~~,~.r
                I ~~~-
14                 Defendant.
15 ',
!6                                                    i.
17          A.~ On motion ofthe Government in a case allegedly involving:
18'             1.(}    a crime ofviolence.
19 '           2.()     an offense with maximum sentence of life imprisonment or death.
20              3.(}    a narcotics or controlled substance offense with maximum sentence
21 ~                    often or more years .
22             4.()     any felony -where the defendant has been convicted oftwo or more
23                      prior offenses described above.
24              S.~ any felony that is not otherwise a crime of violence that involves a
25                       minor victim, or possession ar use ofa firearm or destructive device
26                      or any other dangerous weapon, or a failure to register under I8 ,
27                      U.S.0 § 2250.                                                              ~
28          B.()      On motion by the Government /()on Court's own motion, in a case

                              ORAER OF DETEM'ION AFTER HEAR{NG(1B[1.S.C. X3142(1))

        CR-94(0607)                                                                   Page 1 oC4
      r


{~a       ~!




                1                      allegedly involving:
                2            ~ On the further allegation by the Government of:
                             (
                3             1.~, a serious risk that the defendant will flee.
                4             2.() a serious ris[c that the defendant will:
                5                   a.{)obstruct or attempt to obstructjustice.
                6                   b.{)threaten, injure, or intimidate a prospective witness or juror or
                7                         attempt to do so.
                8         C. The Government~is/{ }is not entitled to a rebuttable presumption that no
                9            condition or combination ofconditions will reasonably assure the defendant's
               !0             appearance as required and the safety ofany person or the community.


               12                                                      II.
               13         A.~ The Court finds that no condition or combination of conditions will
               14i                     reasonably assure:
               15 I           1. ~ the appearance ofthe defendant as required.
               16                         and/or
               17             2.          the safety of any person or the community.
               18         B.~ The Court finds that the defendant has not rebutted by sufficient
               19                     evidence to the contrary the presumption provided by statute.
               za
               21                                                     iII.
               22         The Court has considered:
               23         A. the nature and circumstances ofthe offenses}charged, including whether the
               2~            offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
               25             victim or a controlled substance,firearm, explosive, or destructive device;
               26         S. the weight ofevidence against the defendant;
               27         C. the history and characteristics ofthe defendant; and
               28         D. the nature and seriousness of the danger to any person or to the community.

                                               QRbER OF DETEMION AFi'ER 1iEAR[NG(18 U.S.C. §3142(ij)

                      CR-94(QbM7)                                                                      Pagc 2 of
     f


P~




          1                                                        ~v.
         2          The Court also has considered all the evidence adduced at the hearing and the
         3          arguments andlor statements of counsel, and the Pretrial Services
         4          Report/recommendatian.
         5

         6                                                          1~

         7          The Court bases the foregoing findings) on the following:
         s          A.~            As to flight risk:        I
                                                          ~►sto            d~ vii ~           ~~ ,
         9
                                                           /cam                      ~~ ~~
         14
                                                               ~~ ~~              ~~~ ~ eo r-~
         11
                                                           1
         12

         13

         14

         15

         16         B. Q~          As to danger:     ~                   ~~ U~-~~ ~ P~v~O'~'~~r
         17

         18                                             ~Q~l~T.t~~            v`.e ~~ ~~
         19

         Za
         zi
         22

         23

         24                                                        VI.
         25         A. ()          The Caurt finds that a serious risk exists that the defendant will:
         26                     1. (}obstruct or attempt to obstruct justice.
         27                     2. ()attempt to/ ( )threaten, injure or intimidate a witness or juror.
         28

                                            ORDER OF DE3'ENiION AFTER NEARIIVC (I~ US.G §3142(1))

              ~ CR.94 {06/07)                                                                            Page 3 of 4
     f .~   G
f~




                 1         B. The Court bases the foregoing finding{s) an the following:
                 2
                 3
                 4
                 5
                 6

                 7
                 8
                 9                                                  VII.
                14
                11         A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
                12         B. IT IS FURTHER ORDERED that the defendant be committed to the custody
                13 ~           ofthe Attorney General for confinement in a corrections facility segazate, to
                14             the extent practicable, from persons awaiting or serving sentences or being
                15             held in custody pending appeal.
                16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
                t7             opportunity for private consultation with counsel.
                18         D. IT IS FURTHER ORDERED that, on order ofa Cowt ofthe United States
                19             or on request of any attorney for the Government,the person in charge ofthe
                20             corrections facility in which the defendant is confined deliver the defendant
                21             to a United States marshal for the purpose ofan appearance in connection
                22             with a court proceeding.
                23
                2~
                25
                zd DATED:                              I
                2~

                28

                                              ORDER OF DETENTION AFTER HEARING(18 U.S.G ¢3142(if)

                       CR•94{OW07)                                                                    Page 4 of4 ~
